EXHIBIT 10.2

 

[FORM OF SENIOR NOTE]

 

WATTS WATER TECHNOLOGIES, INC.

 

5.85% SENIOR NOTE

DUE APRIL 30, 2016

 

No. R-[          ]

 

 

 

[Date]

$[                ]

 

 

 

PPN:

942749 A# 9

 

FOR VALUE RECEIVED, the undersigned, WATTS WATER TECHNOLOGIES, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Delaware, promises to pay to [         ], or registered assigns,
the principal sum of $[              ] on April 30, 2016, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate of 5.85% per annum from the date hereof,
payable semiannually, on April 30 and October 30, in each year, commencing with
the April 30 or October 30 next succeeding the date hereof (except that the
first such payment shall be on October 30, 2006), until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law on any
overdue payment (including any overdue prepayment) of principal, any overdue
payment of interest and any overdue payment of any Make-Whole Amount (as defined
in the Note Purchase Agreement referred to below), payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 7.85% or (ii) 2%
over the rate of interest publicly announced by Bank of America, or its
successor, from time to time in Chicago, Illinois as its “base” or “prime” rate.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America in Chicago, Illinois or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement dated as of April 27, 2006 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) to have made the representations set forth in
Section 6 of the Note Purchase Agreement.

 

--------------------------------------------------------------------------------


 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

Payment of the principal of, and interest and Make-Whole Amount, if any, on this
Note, and all other amounts due under the Note Purchase Agreement, is guaranteed
pursuant to the terms of a Guaranty dated as of April 27, 2006 of certain
Subsidiaries of the Company.

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the Commonwealth of Massachusetts
excluding choice-of-law principles of the law of such Commonwealth that would
require the application of the laws of a jurisdiction other than such
Commonwealth.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------